Citation Nr: 0941265	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to 
August 1963, and from October 1963 to October 1967.
         
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


FINDINGS OF FACT

1.	 The Veteran has bilateral hearing loss which under the 
rating schedule has for the period of increased rating claim 
corresponded to no worse than a designation of II in the 
right ear and I in the left ear. 

2.	 Bilateral hearing loss has not for any period of claim 
involved an exceptional or unusual disability picture with 
such related factors as to render impractical the application 
of the regular schedular standards


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss, including on the basis of an extraschedular evaluation, 
are not met for any period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  The Board 
notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated May 2005.  The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. 

In this case, the RO/AMC has taken appropriate action to 
comply with the duty to assist the Veteran through obtaining 
records of VA outpatient treatment, and arranging for the 
Veteran to undergo several VA Compensation and Pension 
examinations.  See also 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).  In support of his claim, the Veteran has 
provided private medical records including a March 2005 
otolaryngologist's evaluation, and several lay statements.  
The Veteran has not requested the opportunity for a hearing 
at any point. There is no indication of any additional 
evidence or information not yet obtained. The record as it 
stands includes sufficient competent evidence to decide the 
claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, no further action 
is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claim on the merits.

Increased Rating Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R.             § 4.1 (2009). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria disability ratings are 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed. See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). Hearing loss disability evaluations 
range from 0 percent (i.e., noncompensable) to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz. The rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness. VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test. The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test. The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test. The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss. The percentage evaluation is found 
from Table VII by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity. For example, if the better ear has a 
numeric designation Level V and the poorer ear has a numeric 
designation Level VII, the percentage evaluation is 30 
percent. See 38 C.F.R. § 4.85.

In addition to the directly applicable provisions of the VA 
rating schedule, in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service,   is authorized to approve an extra-schedular 
evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability under consideration. The 
governing norm in these exceptional cases consists of a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

While the procedures for assignment of an extraschedular 
basis would require remand to the RO for further disposition 
to refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension service, where the record 
does not contain evidence that would render such claim 
plausible the Board may deny entitlement to an extraschedular 
evaluation in the first instance.  VAOPGCPREC 
6-96.  See also Floyd v. Brown, 9 Vet. App. 88, 95 (1995).

Service connection for hearing loss, rated as noncompensably 
(0 percent) disabling, has been in effect since 1976.  The 
Veteran filed a claim for increased (compensable) rating for 
service-connected bilateral hearing loss in March 2005. 

The report of a March 2005 evaluation at a private 
otolaryngology (ENT) clinic indicates that the Veteran 
reported difficulty in deciphering words in crowds and when 
speaking to several people simultaneously. He frequently 
asked others to repeat themselves.  An audiogram revealed 
high frequency symmetric sensorineural hearing loss.  There 
was borderline normal hearing from 250 to 1500 Hertz.      
Word discrimination scores were measured at 80 to 84 percent. 

Lay statements dated May 2005 received from the Veteran's 
wife and daughter describe the Veteran's difficulty hearing 
conversation unless spoken to loudly, and indicate that the 
Veteran did not always hear the telephone when it rang.  Also 
described was difficulty distinguishing sounds when in a 
noisy environment. 

The Veteran underwent a VA audiological examination in May 
2005.  The chief complaint at that time was decreased 
hearing.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
40
85
95
LEFT
15
10
20
80
95

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

In March 2006 correspondence, the Veteran indicated that 
since separation from service his life circumstances had been 
impacted by an inability to hear and distinguish sounds.  He 
explained that he had worked in different avenues of sales, 
for which he had resigned job positions.  He gave as the 
reason for resigning the fact that he could not accurately 
hear the needs of the customer.  It is of note that he did 
not report that he was terminated or lost a job because of 
hearing loss disability, only that he decided this was a 
reason to resign.  He also asserted that he attended 
bartending school but was unable to be successful in this 
field because of problems discerning sounds in a crowded 
room.  

In August 2006 correspondence, the Veteran contended that the 
extraschedular evaluation of his hearing loss was warranted 
because, while he could do reasonably well on audiograms 
taken in a soundproof room, in an environment where there 
were many sounds surrounding him simultaneously he could not 
adequately distinguish as to who or where they were coming 
from.  The Veteran indicated as an example of how his 
employment and earning potential were affected that shortly 
after service discharge he had taken a job as a salesman, and 
was unable to function in this capacity because he could not 
distinguish sounds and conversations when meeting with 
customers.  Instead he would often misinterpret words and 
this led to him being forced to resign his position.  The 
Veteran stated that on other occasions he had resigned from 
sales positions for the same reason, and had been required to 
restrict himself to more physical jobs such as employment as 
a maintenance person. 

The Veteran underwent another examination in October 2006.  
His chief complaint was difficulty hearing, and situation of 
greatest difficulty was background noise.  On the authorized 
audiological evaluation pure tone thresholds were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
40
90
100
LEFT

15
20
85
90

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.



On VA examination again in June 2009, the situation of 
greatest difficulty was described as most listening 
situations.  Pure tone audiometric thresholds, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
45
90
95
LEFT

15
20
75
95

Speech audiometry revealed speech recognition ability of 94 
percent in each ear. The diagnosis was bilateral 
sensorineural hearing loss.  The VA examiner commented that 
the Veteran should not experience great difficulty in quiet 
listening environments and in one on one situations.  It was 
observed that he was issued binaural hearing aids and while 
using amplification, functional effects caused by  the 
Veteran's hearing loss were not severe.  According to the 
examiner, the Veteran might still experience difficulty in 
noisy environments and when the speaker            was not 
facing him.

The Board has determined that a compensable rating for 
bilateral hearing loss is not warranted for any period of 
increased rating claim, and has reviewed the matter of the 
proper assignable disability rating under both the regular 
schedular and extraschedular evaluation criteria.  Initially, 
when applying the specific schedular criteria for rating 
hearing loss, the objective findings on audiometric testing 
continue to correspond to a noncompensable (0 percent) 
rating.  The most pronounced test results as obtained on VA 
examination in June 2009 denote hearing loss at the level of 
II in the right ear, and I in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  This case does not present circumstances 
under which hearing loss may be evaluated based upon 
audiometric test data alone, absent consideration of word 
discrimination scores, inasmuch as the Veteran is not shown 
to have manifested an exceptional pattern of hearing 
impairment as defined under 38 C.F.R. § 4.86.  Moreover, 
after the above designations for each ear are combined under 
Table VII, the resultant level of disability compensation is 
at the noncompensable level. As such, according to objective 
measurement of hearing acuity no higher disability evaluation 
is warranted.  A noncompensable rating remains correct under 
provisions of the VA rating schedule for the entire increased 
rating period.

The next question before the Board is whether referral for an 
extraschedular evaluation is applicable.  For the reasons 
discussed below, the Board finds that this is not the case.  
Rather, there is no indication that such an exceptional or 
unusual disability picture has been provided to the extent 
that dispensation with regular schedular standards is 
required.  The evidence does not demonstrate marked 
interference with the Veteran's employment capacity.  The 
Veteran has claimed that his ability to function in various 
occupational positions primarily in the field of sales has 
been adversely impacted by inability to distinguish between 
several noises simultaneously; however, the weight of the 
evidence demonstrates that the Veteran voluntarily resigned 
from employment, and does not demonstrate that he was 
terminated due to hearing loss disability, or that his 
hearing loss disability markedly interfered with his 
employment.  

In this regard, the June 2009 VA examiner's opinion explains 
that when using hearing aids the functional effect of hearing 
loss was not severe.  While the opinion stated there might 
still be some difficulty in noisy environments, there is 
nothing to suggest that this would preclude the Veteran's 
involvement in the field of sales or similar occupations.  
The Veteran has not provided or made reference to any 
documentation from a former employer that would corroborate 
his claim, including an employer's statement or employment 
history records.  His own reports were that he resigned from 
employment.  Nor is there any medical evidence that directly 
points out limitations on employment due to his hearing loss.  
Some of the Veteran's complaints of interference with hearing 
are due to the separately rated service-connected disability 
of tinnitus, for which the Veteran has been separately 
compensated.  The interference with hearing or conversation 
caused by tinnitus may not also be considered in rating the 
service-connected bilateral hearing loss.  See 38 C.F.R. 
§ 4.14 (the evaluation of the same manifestation under 
different diagnoses are to be avoided).  This follows a May 
2005 VCAA notice which requested that the Veteran provide all 
relevant evidence in support of his claim, to include 
competent lay statements as to the severity of service-
connected disability. 

Notably, the June 2009 VA examiner observed that the Veteran 
had the capability for near normal hearing in environments 
listening to one individual; therefore, the examiner 
indicates the Veteran retains a functional capacity that 
would permit involvement in several types of occupational 
areas that did not involve unusually loud or noisy 
environments.  Review of VA examination findings likewise 
consistently show at or near normal word discrimination 
scores, indicating the absence of pronounced difficulty upon 
having to comprehend speech. 

In addition, the Court has held in Thun v. Peake, 22 Vet. 
App. 111 (2008) that an extraschedular evaluation may not be 
predicated upon the contention that a claimant's income 
earning potential has been diminished by service-connected 
disability in comparison to similarly qualified workers in 
his field.  The Court in Thun indicated that instead the 
rating schedule was intended to compensate claimants for the 
average impairment in earning capacity from service-connected 
disability, and not necessarily to account for individualized 
income levels; therefore, in the instant case, provided that 
the Veteran were in fact limited in his capacity to excel in 
the field of sales due to difficulty functioning in that work 
environment this alone would not be a qualifying limitation 
in employment for extraschedular purposes.  The rating 
schedule would remain sufficient to account for the impact of 
hearing loss.  Similarly, provided the Veteran were even 
shown unable to hold a position in sales that was actually 
due to hearing loss disability, there are still several other 
forms of gainful employment available to him occasioned by 
the fact that in quiet listening environments he essentially   
has no limitations on hearing ability. 

In view of the above, the Board finds that there is no 
evidentiary basis to establish marked limitation in 
employment capacity occasioned by the Veteran's service-
connected hearing loss.  The Veteran has not demonstrated 
that his hearing loss has manifested to the level that there 
is a severe limitation on the capacity for gainful 
employment, and the medical evidence suggests a significant 
retained functional capacity for auditory acuity.  The Board 
further observes that there is an absence of any episode of 
hospitalization for hearing loss, or other relevant factors 
consistent with an exceptional disability picture that would 
otherwise demonstrate the need to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  For these reasons, the 
Board is denying the claim for an increased rating for 
bilateral hearing loss, including finding that referral for 
consideration of an extraschedular rating is not warranted.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for increased 
(compensable) rating for hearing loss for any period, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A compensable rating for bilateral hearing loss is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


